Citation Nr: 1638117	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-00 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1942 to November 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities of bilateral hearing loss (50 percent), left shoulder degenerative joint disease (30 percent), tinnitus (0 percent), and status post mandibular fracture (0 percent) are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As this decision grants the benefit sought, discussion of the impact of the VCAA is not necessary.

TDIU Claim

 A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Throughout the period under consideration, the Veteran's service-connected disabilities have been:  bilateral hearing loss, rated 50 percent; left shoulder degenerative joint disease, rated 30 percent; tinnitus, rated 0 percent; and residuals of a mandibular fracture, rated 0 percent.  The combined rating is 70 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

After consideration of all the relevant evidence, the Board finds that the Veteran is unemployable due his service-connected disabilities, and that a TDIU rating is warranted.  A discussion of the evidence that the Board has found persuasive follows.  

Applications for TDIU were received in March 2012 and April 2012, and vary slightly in the details relative to the Veteran's work history and education.  In both claims, the Veteran asserted that his severe hearing loss and left shoulder disability prevent him from securing or following any substantially gainful occupation.  The March 2012 claim indicated that he last worked full-time in 1989, when he became too disabled to work, but that he worked from 1990 to 2001 as a cowboy, earning $200 per month.  He further indicated that he attained a high school education and did not have any other education or training before or since he became too disabled to work.  The April 2012 claim indicated that he last worked full-time in 1993, when he became too disabled to work, and that his occupation from 1980 to 1993 was a cowboy.  He further indicated that he had two years of a high school education, and that he did not have any other education or training before or since he became too disabled to work.  

On December 2012 VA orthopedic examination ot the Veteran's service-connected left shoulder,  the examiner remarked that among other things the examination found disuse atrophy of the rotator cuff and deltoid muscles when attempting range of motion.  Moreover, there was marked tenderness of the superior and anterior glenohumeral joint.  Crepitus and grinding were present on passive range of motion.  The Veteran attempted all range of motion, even though it was obvious through facial expressions that he was in extreme pain.  The examiner stated that the Veteran's shoulder disability impacted his ability to work, in various ways.  The Veteran was limited to a maximum lift/carry with the left upper extremity to 10 pounds from the upper thigh to mid-chest area.  (It was noted that he was unable to reach the second shelf in his home.)  He cared for his wife but was unable to vacuum or do household chores that required any use of his left shoulder.  He could drive only short distances to the store and doctor's office on account of pain and stiffness in his left shoulder.  The examiner found that the Veteran's inability to use his left shoulder adequately for performing activities of daily living made him unable to obtain and sustain any job duties that required physical work.  The examiner also stated that the Veteran was unable to perform sedentary jobs due to his inability to raise his left arm above chest level.  In that regard, it was noted he was unable to hold a telephone or do computer work attributable to the decreased range of motion and discomfort in the left shoulder.  Additionally, the examiner enumerated the many ways in which nonservice-connected disabilities impaired the Veteran's ability to care for himself on a daily basis, and that in light of the foregoing, the Veteran was unable to obtain or maintain any type of physical or sedentary employment.  

On a December 2012 VA audiological examination to assess the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus, the examiner stated that the mild to profound hearing loss with very poor speech discrimination should not, in and of itself, significantly affect his vocational potential, so long as there was proper amplification and reasonable accommodations as specified in the Americans with Disabilities Act.  It was further found that employment would be feasible provided that there was little interaction with the public.  The examining audiologist also indicated that the Veteran's tinnitus did not impact ordinary conditions of daily life including the ability to work.  

A private report dated in October 2013 from the Missouri Ear, Nose, and Throat Center recounted the results of the Veteran's hearing evaluation in August 2013, which found severe hearing loss and tinnitus.  It was the opinion of the audiologist that the disabilities rendered the Veteran unemployable in many work environments.  For example, he needed to avoid working in any environment in which there was background noise that could exacerbate his hearing loss.  The audiologist also stated that the Veteran's limitations would impair verbal communication, not only face-to-face but also via the telephone.  Further, his hearing impairment would pose a "significant safety risk" where the job setting involved transportation and driving or where it involved being around heavy or moving machinery.  In short, the audiologist concluded that the Veteran's hearing loss would "significantly impair his employability in most job assignments."   

Upon consideration of the totality of the lay and medical evidence discussed above, it is the Board's judgment that the Veteran's service-connected disabilities, by their nature and severity, are productive of such impairment that it is reasonable to conclude he is essentially rendered unemployable.  Findings of the VA orthopedic examiner in December 2012 corroborate the Veteran's assertions concerning his inability to secure and maintain substantially gainful employment by asserting that the Veteran's left shoulder disability alone precluded physical work as well as sedentary jobs.  Findings of the VA audiologist in December 2012 are not necessarily supportive of the claim, as he concluded that despite the severity of the Veteran's hearing loss, the Veteran still had employment potential, albeit with certain accommodations and restrictions on work settings.  The Veteran's private audiologist expressed a similar viewpoint by opining that the Veteran's hearing loss would render him unemployable in many work environments.  However, she appeared to go a little farther, specifically excluding employment settings that involved background noise, transportation/driving, and being around heavy/moving machinery.  She concluded that most job assignments would probably not be suitable for the Veteran with his hearing loss disability.  Given the significant restrictions from the Veteran's left shoulder disability and hearing loss, as found by all medical examiners, and in consideration of the Veteran's work history as a cowboy, his high school (or less) education, and his lack of any further training or education, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

In sum, the Board finds that the evidence reasonably supports a finding that the Veteran meets the criteria for a TDIU rating, and resolving reasonable doubt in his favor as required (see 38 C.F.R. §4.3), the Board concludes that a TDIU rating is warranted.  


ORDER

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


